DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This is in response to a letter for a patent filed 23 October 2019 in which claims 1–23 were presented for examination.  Claims 1-23 are currently pending.

Claim Objections
Claims  3, 18, and 19 are objected to because of the following informalities:  
Claim 3, line 1, “a index” should be “an index”;
Claim 18, lines 1-2, “a index” should be “an index”;
Claim 19, line 15, “c.” should be “a.”;
Claim 19, line 18, “d.” should be “b.”;
Claim 19, line 22, “e.” should be “c.”;
Claim 19, line 24, “f.” should be “d.”; and 
Claim 19, line 56, “i.” should be “vi.”.
Appropriate correction is required.

Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-23 are rejected under 35 U.S.C. 101 because the claimed invention recites an abstract idea without significantly more.  

Step 1
Claims 1-23 are within the four statutory categories.  Claims 1-11 are drawn to a method (i.e. process); Claims 12-18 are drawn to a method (i.e. process); and Claims 19-23 are drawn to a method (i.e. process).  Therefore, Claims 1-23 are within the four statutory categories.

Step 2A Prong 1
Independent Claim 1 substantially recites: 
storing 1. a plurality of parameter records each corresponding to a vehicle parameter in respect of which a value can be captured in respect of a target vehicle and containing details of permissible parameter values; 2. a plurality of cost records each corresponding to a historical reconditioning transaction of a reconditioned vehicle and containing: a. a parameter value in respect of the reconditioned vehicle for a historical parameter set of at least one vehicle parameter corresponding to a parameter record; and b. the historical reconditioning cost associated with the transaction; and 3. a plurality of index records each corresponding to a parameter-based index, and containing: a. details of an index parameter set of at least one vehicle parameter corresponding to a parameter record; and b. a reconditioning cost function, being a stored mathematical function which correlates the historical reconditioning costs for cost records having vehicle parameters within their historical parameter sets that correspond to the vehicle parameters within the index parameter set and which will, when applied to captured parameter values of a target vehicle corresponding to the index parameter set yield an estimated reconditioning cost for the target vehicle;
update the reconditioning cost function in respect of a target index record by, on determining the existence of an index update condition: 
i. selecting a historical record set of cost records from the reconditioning database having vehicle parameters that correspond to the vehicle parameters within the index parameter set of the target index record; 
ii. determining and establishing the reconditioning cost function for the target index record based on the historical record set; and 
iii. storing the established reconditioning cost function to the database in association with the target index record;  
Page 46wherein the reconditioning cost of a target vehicle can be estimated using the reconditioning index by: 
a) capturing parameter values of at least one vehicle parameter corresponding to a target vehicle, being a captured parameter set; 
b) identifying a related index record in the database having vehicle parameters within the index parameter set corresponding to the vehicle parameters in the captured parameter set; and 
c) applying the reconditioning cost function associated with the related index record to the parameter values from the captured parameter set to yield the result of the reconditioning cost function being the estimated reconditioning cost of the target vehicle.
Independent Claim 12 substantially recites:  
storing 1. a plurality of parameter records each corresponding to a vehicle parameter in respect of which a value can be captured in respect of a target vehicle and containing details of permissible parameter values; 2. a plurality of cost records each corresponding to a historical reconditioning transaction of a reconditioned vehicle and containing: a. a parameter value in respect of the reconditioned vehicle for a historical parameter set of at least one vehicle parameter corresponding to a parameter record; and b. the historical reconditioning cost associated with the transaction; and 3. a plurality of index records each corresponding to a parameter-based index, and containing: a. details of an index parameter set of at least one vehicle parameter corresponding to a parameter record; and b. a reconditioning cost function, being a stored mathematical function which correlates the historical reconditioning costs with parameter values of the related reconditioned vehicle for cost records having vehicle parameters within their historical parameter sets that correspond to the vehicle parameters within the index parameter set and which will, when applied to current parameter values of a target vehicle corresponding to the index parameter set, yield an estimated reconditioning cost for the target vehicle predicted by historical reconditioning costs of similar reconditioned vehicles; b. on receipt of data corresponding to a captured parameter set of at least one vehicle parameter value of the target vehicle at the server from a client interface in communication with the server, using the estimating software component:
i. identifying a related index record having vehicle parameters within the index parameter set that correspond to the vehicle parameters within captured parameter set; 
i. applying the reconditioning cost function associated with the related index record to the parameter values from the captured parameter set to yield the estimated reconditioning cost of the target vehicle; and 
ii. transmitting the estimated reconditioning cost of the target vehicle to the client interface for display or further processing.
Independent Claim 19 substantially recites: 
storing 1. a plurality of parameter records each corresponding to a vehicle parameter in respect of which a value can be captured in respect of a target vehicle and containing details of permissible parameter values; 2. a plurality of cost records each corresponding to a historical reconditioning transaction of a reconditioned vehicle and containing: c. a parameter value in respect of the reconditioned vehicle for a historical parameter set of at least one vehicle parameter corresponding to a parameter record; and d. the historical reconditioning cost associated with the transaction; and 3. a plurality of index records each corresponding to a parameter-based index, and containing: e. details of an index parameter set of at least one vehicle parameter corresponding to a parameter record; and f. a reconditioning cost function, being a stored mathematical function which correlates the historical reconditioning costs with parameter values of the related reconditioned vehicle for cost records having vehicle parameters within their historical parameter sets that correspond to the vehicle parameters within the index parameter set and which will, when applied to current parameter values of a target vehicle corresponding to the index parameter set, yield an estimated reconditioning cost for the target vehicle predicted by historical reconditioning costs of similar reconditioned vehicles; and iv. an operative connection to a trade-in data source comprising a plurality of trade-in records each corresponding to a net trade-in value for a particular type of vehicle; c. on initiation of an estimation transaction in respect of a target vehicle: 
i. in a data capture step, receiving data from a client corresponding to: 1. parameter values of at least one vehicle parameter of the target vehicle, being a captured parameter set; and  2. the vehicle type of the target vehicle; 
ii. using the vehicle type of the target vehicle, determining the net trade-in value for the target vehicle from the trade-in data source; 
iii. identifying a related index record having vehicle parameters within the index parameter set that correspond to the vehicle parameters within captured parameter set; 
iv. applying the reconditioning cost function associated with the related index record to the parameter values from the captured parameter set to yield the reconditioning cost function being the estimated reconditioning cost of the target vehicle; 
v. calculating the trade-in value of the target vehicle by subtracting the estimated reconditioning cost from the net trade-in value of the target vehicle; and 
i. transmitting the trade-in value of the target vehicle to the initiating client device for display or further processing.

Independent claim 1, as a whole recites a method of organizing human activity and/or a mental process.  The limitations of storing a plurality of parameter records, a plurality of cost records, and a plurality of index records; update the reconditioning cost function in respect of a target index record by, on determining the existence of an index update condition: i. selecting a historical record set of cost records having vehicle parameters that correspond to the vehicle parameters within the index parameter set of the target index record; ii. determining and establishing the reconditioning cost function for the target index record based on the historical record set; and iii. storing the established reconditioning cost function to the database in association with the target index record;  Page 46wherein the reconditioning cost of a target vehicle can be estimated using the reconditioning index by: a) capturing parameter values of at least one vehicle parameter corresponding to a target vehicle, being a captured parameter set; b) identifying a related index record having vehicle parameters within the index parameter set corresponding to the vehicle parameters in the captured parameter set; and c) applying the reconditioning cost function associated with the related index record to the parameter values from the captured parameter set to yield the result of the reconditioning cost function being the estimated reconditioning cost of the target vehicle, as drafted, are processes that, under their broadest reasonable interpretation, covers performance of the limitation by “Managing Personal Behavior or Relationships or Interactions Between People.” That is, other than reciting “a server,” “processor,” “memory,” “a modeling software component,” “a reconditioning database,” “computer,” and “software” in claim 1, nothing in the claim elements preclude the steps from practically being performed by “Managing Personal Behavior or Relationships or Interactions Between People.”  For example, but for the “processor”, “storing,” “update,” “selecting,” “determining,” “storing,” “capturing,” “identifying,” and “applying” in the context of this claim encompasses storing records, update the reconditioning cost function, selecting a historical record set, determining and establishing the reconditioning cost function, storing the established reconditioning cost function, capturing parameter values, identifying a related index record, and applying the reconditioning cost function.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation by Managing Personal Behavior or Relationships or Interactions Between People (including social activities, teaching, and following rules or instructions) but for the recitation of generic computer components, then it falls within the “Certain Method of organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
Additionally, the steps of “selecting a historical record,” “determining and establishing the reconditioning cost function,” and “applying the reconditioning cost function”, as drafted, are processes that, under their broadest interpretation, also covers the performance of the limitation by the “human mind” (including observations, evaluations, judgments, and opinions).  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation by the human mind but for the recitation of generic computer components, then it falls within the “Mental process” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.

Independent claim 12 as a whole recites a method of organizing human activity and/or a mental process.  The limitations of storing a plurality of parameter records, a plurality of cost records, and a plurality of index records; on receipt of data, identifying a related index record having vehicle parameters within the index parameter set that correspond to the vehicle parameters within captured parameter set; i. applying the reconditioning cost function associated with the related index record to the parameter values from the captured parameter set to yield the estimated reconditioning cost of the target vehicle; and ii. transmitting the estimated reconditioning cost of the target vehicle to the client interface for display or further processing, as drafted, are processes that, under their broadest reasonable interpretation, covers performance of the limitation by “Managing Personal Behavior or Relationships or Interactions Between People.” That is, other than reciting “a server,” “processor,” “memory,” “an estimating software component,” “a reconditioning database,” and “a client interface” in claim 12,  nothing in the claim elements preclude the steps from practically being performed by “Managing Personal Behavior or Relationships or Interactions Between People.”  For example, but for the “processor”, “storing,” “identifying,” “applying,” and “transmitting” in the context of this claim encompasses storing records, identifying a related index record, applying the reconditioning cost function, and transmitting the estimated reconditioning cost.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation by Managing Personal Behavior or Relationships or Interactions Between People (including social activities, teaching, and following rules or instructions) but for the recitation of generic computer components, then it falls within the “Certain Method of organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
Additionally, the steps of “identifying a related index record” and “applying the reconditioning cost function”, as drafted, are processes that, under their broadest interpretation, also covers the performance of the limitation by the “human mind” (including observations, evaluations, judgments, and opinions).  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation by the human mind but for the recitation of generic computer components, then it falls within the “Mental process” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.

Independent claim 19 as a whole recites a method of organizing human activity and/or a mental process.  The limitations of storing a plurality of parameter records, a plurality of cost records, and a plurality of index records; receiving data from a client corresponding to:  1. parameter values of at least one vehicle parameter of the target vehicle, being a captured parameter set; and  2. the vehicle type of the target vehicle; ii. using the vehicle type of the target vehicle, determining the net trade-in value for the target vehicle from the trade-in data source; iii. identifying a related index record having vehicle parameters within the index parameter set that correspond to the vehicle parameters within captured parameter set; iv. applying the reconditioning cost function associated with the related index record to the parameter values from the captured parameter set to yield the reconditioning cost function being the estimated reconditioning cost of the target vehicle; v. calculating the trade-in value of the target vehicle by subtracting the estimated reconditioning cost from the net trade-in value of the target vehicle; and i. transmitting the trade-in value of the target vehicle to the initiating client device for display or further processing, as drafted, are processes that, under their broadest reasonable interpretation, covers performance of the limitation by “Managing Personal Behavior or Relationships or Interactions Between People.” That is, other than reciting and “a server,” “processor,” “memory,” “an estimating software component,” “a reconditioning database,” and “a client device” in claim 19, nothing in the claim elements preclude the steps from practically being performed by “Managing Personal Behavior or Relationships or Interactions Between People.”  For example, but for the “processor”, “storing,” “determining,” “identifying,” “applying,” “calculating,” and “transmitting” in the context of this claim encompasses storing a plurality of records; receiving data; determining the net trade-in value;   iii. identifying a related index record; iv. applying the reconditioning cost function; v. calculating the trade-in value; and i. transmitting the trade-in value.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation by Managing Personal Behavior or Relationships or Interactions Between People (including social activities, teaching, and following rules or instructions) but for the recitation of generic computer components, then it falls within the “Certain Method of organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
Additionally, the steps of “identifying a related index record,”  “applying the reconditioning cost function”, and “calculating the trade-in value” as drafted, are processes that, under their broadest interpretation, also covers the performance of the limitation by the “human mind” (including observations, evaluations, judgments, and opinions).  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation by the human mind but for the recitation of generic computer components, then it falls within the “Mental process” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
            Step 2A Prong 2
This judicial exception is not integrated into a practical application.  In particular, claim 1 recites the additional elements:  “a server,” “processor,” “memory,” “a modeling software component,” “a reconditioning database,” “computer,” and “software” to perform the “storing,” “update,” “selecting,” “determining,” “storing,” “capturing,” “identifying,” and “applying” steps.  Claim 12 recites the additional elements:  “a server,” “processor,” “memory,” “an estimating software component,” “a reconditioning database,” and “a client interface” to perform the “storing,” “identifying,” “applying,” and “transmitting” steps; and claim 19 recites the additional elements:  “a server,” “processor,” “memory,” “an estimating software component,” “a reconditioning database,” and “a client device” to perform the “storing,” “determining,” “identifying,” “applying,” “calculating,” and “transmitting” steps.  
               Further, in regards to the “processor”, the “transmitting” limitation in claim 12 and the “receiving” and “transmitting” limitations in claim 19 are just more mere data gathering, and also are characterized as transmitting or receiving data over a network; and insignificant post-solution activity and are also recited at a high level or generality, and merely automates the receiving, accessing, adding, displaying, acquiring, displaying, displaying, and updating steps.
              The claimed computer components in the steps are recited at a high-level of generality and are merely invoked as a tool to perform the abstract idea (i.e., “processor” performing a generic computer function of “storing,” “update,” “selecting,” “determining,” “storing,” “capturing,” “identifying,” and “applying” steps in claim 1; “storing,” “identifying,” “applying,” and “transmitting” steps in claim 12; and “storing,” “determining,” “identifying,” “applying,” “calculating,” and “transmitting” in claim 19) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Each of the additional limitations is no more than mere instructions to apply the exception using the generic computer components (the processor). The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component (the processor, electronic device, device, interface).  Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application. The claims are directed to an abstract idea. 
               
Step 2B
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using “a server,” “processor,” “memory,” “a modeling software component,” “a reconditioning database,” “computer,” and “software” to perform the “storing,” “update,” “selecting,” “determining,” “storing,” “capturing,” “identifying,” and “applying” steps in claim 1; the additional element of using “a server,” “processor,” “memory,” “an estimating software component,” “a reconditioning database,” and “a client interface” to perform the “storing,” “identifying,” “applying,” and “transmitting” steps in claim 12; and the additional element of using “a server,” “processor,” “memory,” “an estimating software component,” “a reconditioning database,” and “a client device” to perform the “storing,” “determining,” “identifying,” “applying,” “calculating,” and “transmitting” steps in claim 19, respectively, amount to no more than mere instructions to apply the exception using a generic computer component.  Further, the “receiving,” “applying,” and “calculating” steps have been re-evaluated and determined to be well-understood, routine, conventional activity in the field because the “receiving” and “calculating” is well understood, routine, and conventional because the specification has demonstrated the processor/system (including general purpose/general computing processor) that can be used for receiving, accessing, displaying, acquiring, displaying, determining, displaying, and updating as described on page 31, lines 11-18. For these reasons, there is no inventive concept. Thus, even when viewed as a. whole, nothing in the claims add significantly more (i.e. inventive concept) to the abstract idea. The claims are ineligible. 
 	As per dependent claims 2- 6, 9-11, 13-18, and 20-22, the limitations merely narrow the previously recited abstract limitations.  For example, dependent claim 2 recites the updating step is conducted offline.  Dependent Claims 3 and 18 recite the reconditioning cost function is a mathematical function of a type selected from a list.  Dependent Claims 4 recites a list of vehicle parameters of an index parameter set is selected from the group.  Dependent Claim 5 recites cost records correspond to vehicles having been reconditioned.  Dependent Claims 6 recites a reconditioning cost function accommodates the application of at least one cost modifier to the estimated reconditioning cost.  Dependent Claims 7 and 22 recite a list of cost modifiers.  Dependent Claim 9 recites an index update condition pertains to all of the index records in the database. Dependent Claim 10 recites an index update condition pertains to less than all of the index records in the database.  Dependent Claim 11 recites a reconditioning cost function for the estimation of an reconditioning cost for a target vehicle where the parameter values within the captured parameter set are outside the range of historical parameter values used to generate the function.  Dependent Claims 13 and 20 recite a list of vehicle parameters of an index parameter set.  Dependent Claim 14 recites a reconditioning cost function comprises the application of at least one cost modifier to the estimated reconditioning cost.  Dependent Claim 15 recites a list of local cost modifiers.  Dependent Claim 16 recites the reconditioning cost function associated with the related target index record permits for the association of an estimated reconditioning cost for a target vehicle where the values within the captured parameter set are outside the range of historical parameter values used to generate the function.  Dependent Claim 21 recites the estimation of the reconditioning cost of the vehicle further comprises the application of at least one cost modifier to the estimated reconditioning cost.  
 	As per dependent claims 7 and 23, the recitations of “a web server,” “a network interface,” and “a client device” are other computer components recited at a high-level of generality and are merely invoked as a tool to perform the abstract idea. Similar to claims 1 and  19, respectively, the recitations do not provide a practical application of the abstract idea, or significantly more than the abstract idea.
	Dependent Claim 8 recites a list of index update conditions; and the recitations of “a client device” and “another computer” are other computer components recited at a high-level of generality and are merely invoked as a tool to perform the abstract idea. Similar to claim 1, the recitations do not provide a practical application of the abstract idea, or significantly more than the abstract idea

  Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6, 11-15, and 17-23 are rejected under 35 U.S.C. 102(1)(1) as being anticipated by Laughlin et al. (US PG Pub. 2014/0214696 A1).
As per claim 1, Laughlin et al. discloses a computer-implemented method of creating a parameter-based reconditioning index for use in the estimation of the reconditioning cost of target vehicles to a defined standard based upon the historical reconditioning cost of similar vehicles, said method comprising: 
a. providing a server (Laughlin et al.:[0024], server computer) comprising:
 i. a processor and memory (Laughlin et al.: Abstract, processor; data storage); 
ii. a modeling software component for carrying out the steps of the method (Laughlin et al.: [0013],[0025] pricing models); and
iii. a reconditioning database (Laughlin et al.: FIG. 1 [100] data store; [0009]) comprising:  
 	1. a plurality of parameter records each corresponding to a vehicle parameter in respect of which a value can be captured in respect of a target vehicle and containing details of permissible parameter values (Laughlin et al.: [0025] Furthermore, vehicle data system 120 may include data store 122 operable to store obtained data 124, data 126 determined during operation, models 128 which may comprise a set of dealer cost model or price ratio models, or any other type of data associated with embodiments disclosed herein or determined during the implementation of those embodiments); also see [0028];  
 	2. a plurality of cost records each corresponding to a historical reconditioning transaction of a reconditioned vehicle and containing (Laughlin et al.: [0010],The system may be configured to collect and store repair cost information so that, when a condition identified for the target vehicle requires a repair, the associated cost can be retrieved and deducted from the value of the vehicle):
a. a parameter value in respect of the reconditioned vehicle for a historical parameter set of at least one vehicle parameter corresponding to a parameter record (Laughlin et al.: [0010]-[0011];[0013]-[0014]); and
 b. the historical reconditioning cost associated with the transaction (Laughlin et al.: [0010],The system may be configured to collect and store repair cost information so that, when a condition identified for the target vehicle requires a repair, the associated cost can be retrieved and deducted from the value of the vehicle); and   
 	3. a plurality of index records each corresponding to a parameter-based index (Laughlin et al.:[0013]), and containing: 
a. details of an index parameter set of at least one vehicle parameter corresponding to a parameter record (Laughlin et al.:[0010]-[0011]); and 
b. a reconditioning cost function, being a stored mathematical function which correlates the historical reconditioning costs for cost records having vehicle parameters within their historical parameter sets that correspond to the vehicle parameters within the index parameter set and which will, when applied to captured parameter values of a target vehicle corresponding to the index parameter set yield an estimated reconditioning cost for the target vehicle (Laughlin et al. [0010]); 
b. in an index updating step using the modelling software component to update the reconditioning cost function in respect of a target index record by, on determining the existence of an index update condition (Laughlin et al.: [0009]):
i. selecting a historical record set of cost records from the reconditioning database having vehicle parameters that correspond to the vehicle parameters within the index parameter set of the target index record (Laughlin et al.: [0010],The system may be configured to collect and store repair cost information so that, when a condition identified for the target vehicle requires a repair, the associated cost can be retrieved and deducted from the value of the vehicle):; 
ii. determining and establishing the reconditioning cost function for the target index record based on the historical record set (Laughlin et al.: [0010]-[0011] ,The system may be configured to collect and store repair cost information so that, when a condition identified for the target vehicle requires a repair, the associated cost can be retrieved and deducted from the value of the vehicle… Condition information that identifies conditions associated with the target vehicle is collected from a user input device... Related conditions may be grouped together, and textual or other non-numeric information may be converted to numeric values to facilitate their use in determining the value of the vehicle. The condition information and associated repair cost information may be stored for use in determining the value of the vehicle); and 
iii. storing the established reconditioning cost function to the database in association with the target index record (Laughlin et al.: [0010]-[0011])
Page 46wherein the reconditioning cost of a target vehicle can be estimated using the reconditioning index by, using a computer and software in operative connection with the reconditioning index (Laughlin et al.:[0010]-[0011]):
 a) capturing parameter values of at least one vehicle parameter corresponding to a target vehicle, being a captured parameter set (Laughlin et al.: [0013] Textual information on the condition of the used vehicle may be collected and clustered to consider and account for features that may affect the price. Embodiments can determine a value for each feature, the cost of a repair at a certain level, and the likelihood or probability that the repair is needed. From there, embodiments can evaluate the wholesale price for the used vehicle utilizing an approach that is similar to the retail pricing mode; also see [0010]-[0011]); 
b) identifying a related index record in the database having vehicle parameters within the index parameter set corresponding to the vehicle parameters in the captured parameter set (Laughlin et al. [0013]-[0014]); and     
c) applying the reconditioning cost function associated with the related index record to the parameter values from the captured parameter set to yield the result of the reconditioning cost function being the estimated reconditioning cost of the target vehicle (Laughlin et al.: [0013] If the used vehicle is in a salvable condition, embodiments may determine from the wholesale data what the cost to repair the damages to the used vehicle is and subtract the cost from the retail price to produce a wholesale price for the used vehicle).  

As per claim 2, Laughlin et al. discloses the method of Claim 1, wherein the index updating step is conducted offline from the use of the reconditioning index in the estimation of reconditioning cost of target vehicles (Laughlin et al.: [0095]; For example, a processor can perform its functions in "real-time," "offline," in a "batch mode," etc. Portions of processing can be performed at different times and at different locations, by different (or the same) processing systems).  

As per claim 3, Laughlin et al. discloses the method of claim 1, wherein the reconditioning cost function associated with a index record is a mathematical function of a type selected from the list of: 
a. Linear Regression (Laughlin et al.: [0069] To accurately estimate the sale price and listing price for a given vehicle in the wholesale market, a pricing model using linear regression can be used to model the function of wholesale price, f(price)); b. Naive Bayes Classification and Regression; c. Ordinary Least Squares Regression; d. Neural Networks; e. Logistic Regression; f. K-means Clustering; g. Apriori Association Rule Learning;  Page 47h. Singular Value Decomposition; i. Human Plausible Reasoning; or j. Rough Sets 

As per claim 4, Laughlin et al. discloses the method of Claim 1, wherein the at least one vehicle parameter of an index parameter set is selected from the group of: 
a. vehicle type (Laughlin et al.: [0063] In some embodiments, the same condition terms may have different impacts depending upon the vehicle (e.g., brand, age, etc.) and thus may be clustered into different features. For example, a quarter-sized dent on the hood of a 2012 high-end luxury car is likely to cost more to repair than the same size dent on the bumper of a 2008 entry-level compact car. For the purpose of pricing, these can be different defects as the expectation from the market may be different. Accordingly, even if the description (e.g., "a quarter-sized dent") may be the same or substantially the same, the defects can be clustered into different features; and [0064] Additional differentiating factors may include, but are not limited to, the size of a repair, the brand name of the used vehicle, the type of the used vehicle (e.g., 1-ton pickup truck vs. high-end sport car), etc. By carefully assigning the features into groups that are expected to matter, the system can also be made robust to previously unobserved ways of describing the same condition, including misspellings such as "crackd windshield").; b. vehicle manufacturer; c. vehicle model; d. vehicle model year; e. vehicle odometer reading; f. vehicle configuration options; g. vehicle trim options; h. vehicle identification number (VIN); i. total reconditioning cost; j. start and end date and time of reconditioning; and k. estimated reconditioning cost for the vehicle before the reconditioning was started.  

As per claim 6, Laughlin et al. discloses the method of Claim 1, wherein a reconditioning cost function accommodates the application of at least one cost modifier to the estimated reconditioning cost (Laughlin et al.: [0083] To continue the example, a trade-in value may also be determined. The trade-in price is based on the wholesale price and is adjusted to account for a dealer's costs that are necessary to realize that wholesale price (namely reconditioning costs, auction fees, transportation costs, and profit margin).  


As per claim 7, Laughlin et al. discloses the method of Claim 6, wherein the cost modifiers are selected from the list of: a. user-specific cost modifiers; b. geographic cost modifiers; c. sub-total labour cost; d. sub-total parts cost; e. estimated market value of the vehicle before reconditioning was started; f. accident and repair history modifiers; and g. average labour cost at the time or location of reconditioning to be conducted (Laughlin et al.:[0048],[0055]).  

As per claim 11, Laughlin et al. discloses the method of Claim 1, wherein a reconditioning cost function for the estimation of an reconditioning cost for a target vehicle where the parameter values within the captured parameter set are outside the range of historical parameter values used to generate the function (Laughlin et al.: [0044]).  


As per claim 12, Laughlin et al. discloses a computer-implemented method of estimating the cost of reconditioning a target vehicle to a defined standard using a parameter-based reconditioning index, said method comprising: 
providing a server (Laughlin et al.:[0024], server computer) comprising: 
i. a processor and memory (Laughlin et al.: Abstract, processor ; data storage);  
Page 50ii. an estimating software component for carrying out the steps of the method (Laughlin et al.: [0048],[0068]); and 
iii. a reconditioning database (Laughlin et al.: FIG. 1 [100] data store; [0009] comprising:  
 	1. a plurality of parameter records each corresponding to a vehicle parameter in respect of which a value can be captured in respect of a target vehicle and containing details of permissible parameter values (Laughlin et al.: [0024] Furthermore, vehicle data system 120 may include data store 122 operable to store obtained data 124, data 126 determined during operation, models 128 which may comprise a set of dealer cost model or price ratio models, or any other type of data associated with embodiments disclosed herein or determined during the implementation of those embodiments); also see [0028];  
 	2. a plurality of cost records each corresponding to a historical reconditioning transaction of a reconditioned vehicle and containing (Laughlin et al.: [0010],The system may be configured to collect and store repair cost information so that, when a condition identified for the target vehicle requires a repair, the associated cost can be retrieved and deducted from the value of the vehicle):
a. a parameter value in respect of the reconditioned vehicle for a historical parameter set of at least one vehicle parameter corresponding to a parameter record (Laughlin et al.: [0010]-[0011];[0013]-[0014]); and 
b. the historical reconditioning cost associated with the transaction (Laughlin et al.: [0010],The system may be configured to collect and store repair cost information so that, when a condition identified for the target vehicle requires a repair, the associated cost can be retrieved and deducted from the value of the vehicle); and  
 	3. a plurality of index records each corresponding to a parameter-based index
(Laughlin et al.:[0013]),, and containing: 
a. details of an index parameter set of at least one vehicle parameter corresponding to a parameter record (Laughlin et al.:[0010]-[0011]); and 
b. a reconditioning cost function, being a stored mathematical function which correlates the historical reconditioning costs with parameter values of the related reconditioned vehicle for cost records having vehicle parameters within their Page 51historical parameter sets that correspond to the vehicle parameters within the index parameter set and which will, when applied to current parameter values of a target vehicle corresponding to the index parameter set, yield an estimated reconditioning cost for the target vehicle predicted by historical reconditioning costs of similar reconditioned vehicles (Laughlin et al.:[0010]); a 
b. on receipt of data corresponding to a captured parameter set of at least one vehicle parameter value of the target vehicle at the server from a client interface in communication with the server, using the estimating software component (Laughlin et al.:[0010]-[0011];[0013]-[0014]): 
i. identifying a related index record having vehicle parameters within the index parameter set that correspond to the vehicle parameters within captured parameter set (Laughlin et al. [0013]-[0014]); 
i. applying the reconditioning cost function associated with the related index record to the parameter values from the captured parameter set to yield the estimated reconditioning cost of the target vehicle (Laughlin et al.: [0013] If the used vehicle is in a salvable condition, embodiments may determine from the wholesale data what the cost to repair the damages to the used vehicle is and subtract the cost from the retail price to produce a wholesale price for the used vehicle); and 
ii. transmitting the estimated reconditioning cost of the target vehicle to the client interface for display or further processing ([0075], FIG. 5 [508]).  

As per claim 13, Laughlin et al. discloses the method of Claim 12, wherein the at least one vehicle parameter of an index parameter set is selected from the group of: a. vehicle type; b. vehicle manufacturer;  Page 52c. vehicle model; d. vehicle model year; e. vehicle odometer reading; f. vehicle configuration options; g. vehicle trim options; h. vehicle identification number (VIN); i. total reconditioning cost; j. start and end date and time of reconditioning; and k. estimated reconditioning cost for the vehicle before the reconditioning was started.  

As per claim 14, Laughlin et al. discloses the method of Claim 12, wherein the reconditioning cost function of the related index record further comprises the application of at least one cost modifier to the estimated reconditioning cost (Laughlin et al.: [0083] To continue the example, a trade-in value may also be determined. The trade-in price is based on the wholesale price and is adjusted to account for a dealer's costs that are necessary to realize that wholesale price (namely reconditioning costs, auction fees, transportation costs, and profit margin).  

As per claim 15, Laughlin et al. discloses the method of Claim 14, wherein the local cost modifiers are selected from the list of: a. user-specific cost modifiers; b. geographic cost modifiers;  Page 53c. sub-total labour cost; d. sub-total parts cost; e. estimated market value of the vehicle before reconditioning was started; f. accident and repair history modifiers; and g. average labour cost at the time or location of reconditioning to be conducted (Laughlin et al.:[0048],[0055],[0078]).    

As per claim 17, Laughlin et al. discloses the method of Claim 12, wherein the server is a web server with a network interface, and the client interface comprises a client device in communication with the server(Abstract, [0026] It will be understood that the particular interface 192 utilized in a given context may depend on the functionality being implemented by vehicle data system 120, the type of network 170 utilized to communicate with any particular entity, the type of data to be obtained or presented, the time interval at which data is obtained from the entities, the types of systems utilized at the various entities, etc. Thus, these interfaces may include, for example, web pages, web services, a data entry or database application to which data can be entered or otherwise accessed by an operator, or almost any other type of interface which it is desired to utilize in a particular context).  

As per claim 18, Laughlin et al. discloses the method of Claim 12, wherein the reconditioning cost function associated with a index record is a mathematical function of a type selected from the list of: a. Linear Regression (Laughlin et al.: [0069] To accurately estimate the sale price and listing price for a given vehicle in the wholesale market, a pricing model using linear regression can be used to model the function of wholesale price, f(price)); b. Naive Bayes Classification and Regression; c. Ordinary Least Squares Regression; d. Neural Networks; e. Logistic Regression; f. K-means Clustering; g. Apriori Association Rule Learning;  Page 54h. Singular Value Decomposition; i. Human Plausible Reasoning; or j. Rough Sets.  

As per claim 19, Laughlin et al. discloses a computer-implemented method of estimating the trade-in value of a target vehicle using a parameter-based reconditioning index, said method comprising: 

a. providing a server (Laughlin et al.:[0024], server computer) comprising: 
i. a processor and memory (Laughlin et al.: Abstract, processor; data storage);
ii. an estimating software component for carrying out the steps of the method (Laughlin et al.: [0048],[0068];
iii. an operative connection to a reconditioning database (Laughlin et al.: FIG. 1 [100] data store; [0009]) comprising:  
 	1. a plurality of parameter records each corresponding to a vehicle parameter in respect of which a value can be captured in respect of a target vehicle and containing details of permissible parameter values (Laughlin et al.: [0024] Furthermore, vehicle data system 120 may include data store 122 operable to store obtained data 124, data 126 determined during operation, models 128 which may comprise a set of dealer cost model or price ratio models, or any other type of data associated with embodiments disclosed herein or determined during the implementation of those embodiments); also see [0028];  
 	2. a plurality of cost records each corresponding to a historical reconditioning transaction of a reconditioned vehicle and containing (Laughlin et al.: [0010],The system may be configured to collect and store repair cost information so that, when a condition identified for the target vehicle requires a repair, the associated cost can be retrieved and deducted from the value of the vehicle): 
c. a parameter value in respect of the reconditioned vehicle for a historical parameter set of at least one vehicle parameter corresponding to a parameter record; and  Page 55d. the historical reconditioning cost associated with the transaction (Laughlin et al.: [0010]-[0011];[0013]-[0014]); and  
 	3. a plurality of index records each corresponding to a parameter-based index, and containing (Laughlin et al.:[0013]): 
e. details of an index parameter set of at least one vehicle parameter corresponding to a parameter record (Laughlin et al.:[0013]),; and 
f. a reconditioning cost function, being a stored mathematical function which correlates the historical reconditioning costs with parameter values of the related reconditioned vehicle for cost records having vehicle parameters within their historical parameter sets that correspond to the vehicle parameters within the index parameter set and which will, when applied to current parameter values of a target vehicle corresponding to the index parameter set, yield an estimated reconditioning cost for the target vehicle predicted by historical reconditioning costs of similar reconditioned vehicles( Laughlin et al.: [0010],The system may be configured to collect and store repair cost information so that, when a condition identified for the target vehicle requires a repair, the associated cost can be retrieved and deducted from the value of the vehicle); and 
iv. an operative connection to a trade-in data source comprising a plurality of trade-in records each corresponding to a net trade-in value for a particular type of vehicle ([0010]-[0011]); 
c. on initiation of an estimation transaction in respect of a target vehicle ([0074]):
 i. in a data capture step, receiving data at the server from a client device corresponding to ([0074]-[0075]):   
1. parameter values of at least one vehicle parameter of the target vehicle, being a captured parameter set ([0010]-[0011];[0013]-[0014]); and  
 	2. the vehicle type of the target vehicle ([0060]-[0061]); 
ii. using the vehicle type of the target vehicle, determining the net trade-in value for the target vehicle from the trade-in data source ([0006],[0011]); 
iii. identifying a related index record having vehicle parameters within the index parameter set that correspond to the vehicle parameters within captured parameter set (Laughlin et al. [0013]-[0014]); 
 	iv. applying the reconditioning cost function associated with the related index record to the parameter values from the captured parameter set to yield the reconditioning cost function being the estimated reconditioning cost of the target vehicle (Laughlin et al.: [0013] If the used vehicle is in a salvable condition, embodiments may determine from the wholesale data what the cost to repair the damages to the used vehicle is and subtract the cost from the retail price to produce a wholesale price for the used vehicle).  ; 
v. calculating the trade-in value of the target vehicle by subtracting the estimated reconditioning cost from the net trade-in value of the target vehicle ([0011],[0013],[0075]); and 
i. transmitting the trade-in value of the target vehicle to the initiating client device for display or further processing ([0011]).  

As per claim 20, Laughlin et al. discloses the method of Claim 19, wherein the at least one vehicle parameter of an index parameter set is selected from the group of: a. vehicle type; b. vehicle manufacturer;  Page 57c. vehicle model; d. vehicle model year; e. vehicle odometer reading; f. vehicle configuration options; g. vehicle trim options; h. vehicle identification number (VIN); i. total reconditioning cost; j. start and end date and time of reconditioning; and k. estimated reconditioning cost for the vehicle before the reconditioning was started.  

As per claim 21, Laughlin et al. discloses the method of Claim 19, wherein the estimation of the reconditioning cost of the vehicle further comprises the application of at least one cost modifier to the estimated reconditioning cost (Laughlin et al.: [0083] To continue the example, a trade-in value may also be determined. The trade-in price is based on the wholesale price and is adjusted to account for a dealer's costs that are necessary to realize that wholesale price (namely reconditioning costs, auction fees, transportation costs, and profit margin).  

As per claim 22, Laughlin et al. discloses the method of Claim 21, wherein the cost modifiers are selected from the list of: a. user-specific cost modifiers; b. geographic cost modifiers;  Page 58c. sub-total labour cost; d. sub-total parts cost; e. estimated market value of the vehicle before reconditioning was started; f. accident and repair history modifiers; and g. average labour cost at the time or location of reconditioning to be conducted (Laughlin et al.:[0048],[0055],[0078]).    

As per claim 23, Laughlin et al. discloses the method of Claim 19 wherein the server is a web server with a network interface, and the client interface comprises a client device in communication with the serve (Abstract, [0026] It will be understood that the particular interface 192 utilized in a given context may depend on the functionality being implemented by vehicle data system 120, the type of network 170 utilized to communicate with any particular entity, the type of data to be obtained or presented, the time interval at which data is obtained from the entities, the types of systems utilized at the various entities, etc. Thus, these interfaces may include, for example, web pages, web services, a data entry or database application to which data can be entered or otherwise accessed by an operator, or almost any other type of interface which it is desired to utilize in a particular context).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Laughlin et al. (US PG Pub. 2014/0214696 A1) in view of McFall et al. (US PG Pub. 2010/0274571 A1).
As per claim 5, Laughlin et al. discloses the method of Claim 1, wherein the cost records correspond to vehicles having been reconditioned (Laughlin et al.: [0010],The system may be configured to collect and store repair cost information so that, when a condition identified for the target vehicle requires a repair, the associated cost can be retrieved and deducted from the value of the vehicle):
Laughlin et al. does not explicitly disclose, however, Mc Fall et al. discloses:
the vehicles having been reconditioned by a plurality of reconditioning outlets (Laughlin et al.: [0053] The vehicle repair module 126 may be configured to access one or more databases associated with the leads generation system 102. For example, the vehicle repair module 126 may access data stored in one or more whole sale market value databases 132 (e.g., storing data associated with the value of one or more vehicles sold at wholesale), one or more maintenance interval databases 134 (e.g., storing data associated with one or more service schedule records), one or more repair shop cost databases 136 (e.g., storing data associated with costs of one or more repair shops), one or more wear items cost databases 138 (e.g., storing data associated with costs of replacing one or more wear items or parts), one or more trade-in market value databases 140 (e.g., storing data associated with the market trade-in value of one or more vehicles), one or more residual value databases 142 (e.g., storing data associated with the residual value of one or more vehicles), and/or one or more fuel expense data bases 144 (e.g., storing data associated with the cost of fueling one or more vehicles).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Laughlin et al. to include the data from multiple repair shops as taught by McFall et al. in order to get a more accurate estimated value of a vehicle. 

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Laughlin et al. (US PG Pub. 2014/0214696 A1) in view of Hedy (US PG Pub. 2012/0330723 A1).
As per claim 8, Laughlin et al. discloses the method of Claim 1.  Laughlin et al. does not explicitly disclose, however, Hedy discloses:
wherein the index update condition is selected from the list of: a. a manually triggered index update condition indicated by a client interface in communication with the server;  Page 49b. a programmatically triggered index update condition indicated by receipt of a triggering indication for another computer in network communication with the server; c. a preprogrammed time-based frequency trigger; or d. the addition or modification of cost records to the database (Hedy: [0046] Transaction data files from industry participants, such as from used auto dealerships, finance companies, insurance companies, banks, auctions, and/or warranty companies, are uploaded to the FTP server periodically. The files may be uploaded automatically, or upon user command. The transaction data files may include data corresponding to vehicles sold by the user 205, as well as data corresponding to vehicles purchased by the user 210. The transaction data files may be comprised of one integrated file or a plurality of separate files or other data structures. In addition to purchase and/or sales data, the transaction data preferably is date stamped and includes vehicle identifiers such as vehicle identification number (VIN), year, make, model, trim (i.e., series and body style), mileage, options, and condition data; as well as one or more location identifiers such as a region, state, city and zip code data, for each purchase and sales transaction reported to the server. Purchase transaction data also preferably includes purchase price and stock date, while sales transaction data preferably includes reconditioning (i.e., reconditioning/repair) costs, sales price and a sales identifier to distinguish wholesale and retail sales. Upon validation of uploaded files, the FTP server directly or indirectly communicates the files and/or transaction data to the database server 135 for updating the database 140);also see [0014]-[0015]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Laughlin et al. to include the updating of data pertaining based on a condition as taught by Hedy in order to update the data as required to get a more accurate estimated value of a vehicle. 

As per claim 9, Laughlin et al. discloses the method of Claim 1.  Laughlin et al. does not explicitly disclose, however, Hedy discloses:
wherein an index update condition pertains to all of the index records in the database ([0015] The software "crawls" through the data in the background, without requiring intervention or interaction by the dealership personnel. The software uploads the data daily to a central server, again without requiring any action by the car dealers. This uploading of data can be done every minute, every so many minutes, once per hour, once per day, etc. Alternatively, this uploading of data can be effected only when there is new data to upload ("real-time"). Thus, the data mining software can be configured to compare the last version of the data mined with the current state of the data and to upload data only if there is new data to send. In another embodiment, the data mining software can be configured to upload mined data after every purchase or sale transaction is entered in the dealer management system. Alternatively, an update request can be sent to the data mining software on the client device, triggering the data mining software to mine and upload the data. These requests can be timed to occur periodically or on an ad hoc basis. However, the preferred implementation of the present system and method is to configure the data mining software to periodically and automatically mine the data from the dealer management systems and upload that mined data automatically at specified intervals (rather frequently).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Laughlin et al. to include the updating of data pertaining to all records as taught by Hedy in order to update the data periodically or on an ad hoc basis. 

As per claim 10, Laughlin et al. discloses the method of Claim 1.  Laughlin et al. does not explicitly disclose, however, Hedy discloses:
wherein an index update condition pertains to less than all of the index records in the database (Hedy: ([0015] The software "crawls" through the data in the background, without requiring intervention or interaction by the dealership personnel. The software uploads the data daily to a central server, again without requiring any action by the car dealers. This uploading of data can be done every minute, every so many minutes, once per hour, once per day, etc. Alternatively, this uploading of data can be effected only when there is new data to upload ("real-time"). Thus, the data mining software can be configured to compare the last version of the data mined with the current state of the data and to upload data only if there is new data to send. In another embodiment, the data mining software can be configured to upload mined data after every purchase or sale transaction is entered in the dealer management system. Alternatively, an update request can be sent to the data mining software on the client device, triggering the data mining software to mine and upload the data. These requests can be timed to occur periodically or on an ad hoc basis. However, the preferred implementation of the present system and method is to configure the data mining software to periodically and automatically mine the data from the dealer management systems and upload that mined data automatically at specified intervals (rather frequently; also see [0046]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Laughlin et al. to include the updating of data pertaining to some records as taught by Hedy in order to update the data as required to get a more accurate estimated value of a vehicle. 
 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Laughlin et al. (US PG Pub. 2014/0214696 A1) in view of Official Notice.
As per claim 16, Laughlin et al. discloses the method of Claim 12. Laughlin et al. does not further disclose wherein the reconditioning cost function associated with the related target index record permits for the association of an estimated reconditioning cost for a target vehicle where the values within the captured parameter set are outside the range of historical parameter values used to generate the function.  However, the Examiner takes Official Notice that it is old and well known to provide reconditioning costs outside of or greater than a range of historical costs based on target vehicle as restoration costs vary based on the age and type of vehicle.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to allow for greater costs outside of a range in order to account for the age, parts needed, and repairs to restore classic and/or expensive vehicles. 

Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDA A. NELSON whose telephone number is (571)272-7076. The examiner can normally be reached Monday-Friday, 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571-272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Please address mail to be delivered by the United States Postal Service (USPS) as follows: 
Commissioner of Patents and Trademarks
Washington, D.C. 20231

Or faxed to: (571) 273-7076 [Informal/Draft Communications, labeled
"PROPOSED" or "DRAFT"]
 	Hand delivered responses should be brought to the Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA 22314





/F.A.N/Examiner, Art Unit 3628                                                                                                                                                                                                        
/SHANNON S CAMPBELL/            Supervisory Patent Examiner, Art Unit 3628